Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2 recites “less than 24% by weight polypropylene” which includes scope outside the range of claim 1 requiring “at least 15% by weight polypropylene”.
Claim 19 requires “the compatibilizer comprises inorganic particulate material” which is already required by claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1-3, 5-12, 15-20, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20140154445 A1).
Slater discloses a composition that is a blend of 25% PP and 75wt% polyethylene (PE) [claim 57] and a functional filler comprising an inorganic particulate material and a coating comprising first compound [claims 36, 53] of the formula 

    PNG
    media_image1.png
    32
    265
    media_image1.png
    Greyscale

With the variables defined in the same way as claim 17 [claim 44] present in 5wt% to about 30wt% [claim 60] and so reads on the claimed compatibilizer. In addition to the first compound, the particulate material may include a second compound that is one or more fatty acids [0034] and includes C12-C24 unsaturated fatty acids [0131]. The ordinarily skilled artisan would see the C12-C24 unsaturated fatty acid and envisage, among the other embodiments, the omega-unsaturated acids of the claims. The composition may contain a peroxide additive but it is optional [0045]. The polymers are recycled [abstract]. The composition may include an additional filler including carbon black [0140] in up to 20wt% of the total filler including the functional filler and additional filler [0140]. The composition includes various process aids and mold release agents in less than 5wt% [0156] that reads on the claimed impact modifier. The composition also includes less than 5wt% of an antioxidant [0156] and specifically antioxidant present in 0.1wt% [0227]. The functional filler may include beta-carboxy ethylacrylate and other claimed first compounds [0123]. The composition is used to manufacture cable protection piping [0174] and preparing such by extrusion [0173]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. ESCR would be expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented In re Spada, MPEP §2112.01, I and II. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed second compounds that would allow the ordinarily skilled artisan to prepare the claimed combination of the first compound (of the claims and of Slater) and the claimed organic linker (unsaturated fatty acid).  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 2, Slater discloses the specific composition of 25% PP and 75wt% polyethylene (PE). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 2-3, 5 and 12, Slater discloses the composition of polymers comprising between small amounts of PP with LDPE (certainly less than 15wt%) and up 25wt% PP in PE [0227, claim 57] with an implied range of “less than 25wt%”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
1-3, 5-12, 15-20, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 20140154445 A1) in view of Tabtiang et al (European Polymer Journal 36 (2000) 137-148).
Slater does not explicitly disclose the organic linker structure of claim 1. However, as discussed above, Slater discloses particulate filler with unsaturated fatty acid surface modifier wherein the filler is calcium carbonate [0043, Examples]. 
Tabtiang discloses various unsaturated acids for surface modified calcium carbonate in polypropylene [abstract] including omega unsaturated 10-undecenoic acid (UA)


    PNG
    media_image2.png
    37
    372
    media_image2.png
    Greyscale

[p138, Table 1]
And teaches that UA provides improved strain at break [p143, Fig 6], Charpy impact strength [p144 Table 2], and generally improved coupling [p142, last ¶]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to to have used the claimed organic linker as the fatty acid in Slater because Tabtiang teaches that 10-undecenoic acid provides improved strain at break, Charpy impact strength, and generally improved coupling.


Claim  1-3, 5-12, 15-20, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al (WO 2016038110 A2).
Papillon discloses a composition of recycled polyethylene polyols [abstract] that contain 5-18wt% of polypropylene [p8 lines 22-30] and a functional filler comprising an inorganic particulate material and a coating comprising first compound [claim 1] of the formula 

    PNG
    media_image1.png
    32
    265
    media_image1.png
    Greyscale

With the variables defined in the same way as claim 17 [claim 8] present in 5wt% to about 25wt% [claim 9] and so reads on the claimed compatibilizer. In addition to the first compound, the particulate material may include a second compound that is one or more fatty acids [0034] and includes C12-C24 unsaturated fatty acids [0131]. The ordinarily skilled artisan would see the C12-C24 unsaturated fatty acid and envisage, among the other embodiments, the omega-unsaturated acids of the claimed organic linker. The examples do not include a peroxide compound, and one includes 13.5wt% of polypropylene, 76.5wt% of polyethylene and 10wt% of functional filler. The composition includes addition filler such as carbon black in 1 to about 40wt% [18 lines 18-34], up to 10 % by weight of an impact modifier [p32 lines 8-17], up to 5 wt% of an antioxidant [p24 lines 1-11] and includes the same surface treatment agent of claim 18 [p 19 lines 301-35]. The composition may be used to make cable protection piping [p12 line 2] by extrusion [p13 line 16]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. ESCR would expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed second compounds that would allow the ordinarily skilled artisan to prepare the claimed combination of the first compound (of the claims and of Slater) and the claimed organic linker (unsaturated fatty acid).  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claims 3 and 5, as discussed above, Papillon discloses compositions with 5 to 18wt% as well as an example with 13.5 wt% of PP.
Regarding claim 9, as discussed above, Papillon discloses compositions with carbon black in 1 to about 40wt%.
It is the opinion of the Office that the disclosed ranges are disclosed with sufficient specificity to anticipate the corresponding claimed ranges. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed ranges overlap the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 1-3, 5-12, 15-20, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al (WO 2016038110 A2) in view of Tabtiang et al (European Polymer Journal 36 (2000) 137-148).
Papillon does not explicitly disclose the organic linker structure of claim 1. However, as discussed above, Slater discloses particulate filler with unsaturated fatty acid surface modifier wherein the filler is calcium carbonate [p14 lines 30-31, Examples]. 
Tabtiang discloses various unsaturated acids for surface modified calcium carbonate in polypropylene [abstract] including omega unsaturated 10-undecenoic acid (UA)


    PNG
    media_image2.png
    37
    372
    media_image2.png
    Greyscale

[p138, Table 1]

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to to have used the claimed organic linker as the fatty acid in Papillon because Tabtiang teaches that 10-undecenoic acid provides improved strain at break, Charpy impact strength, and generally improved coupling.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that the ESCR is not necessarily inherent to the articles of the references. This argument is not convincing. Firstly, the rejections are now under 103 obviousness in response to the amendment of claim 1, and so technically the ESCR must be expected from regular practice of the references, expected is a somewhat lower bar than inherent. Nevertheless, Applicant gives no argument or reason why the ESCR would not be inherent or expected from the references. There is no citation to the reference and no explanation as to why the articles (which used the same compositional components in the same amounts using similar preparation methods) would not display the ESCR.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766